Exhibit 10.64

NETAPP, INC.

AMENDMENT NO. 1 TO

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amendment No. 1 (this “Amendment”) to that certain Change of Control
Severance Agreement (the “Agreement”), effective as of June 19, 2008, by and
between NetApp, Inc. (the “Company”) and [            ]1 (“Executive”), is made
and entered into as of May 17, 2011. All capitalized terms that are used in this
Amendment but not defined in this Amendment shall have the respective meanings
ascribed thereto in the Agreement.

RECITALS

WHEREAS, the Initial Term of the Agreement is set to expire on June 19, 2011;
and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved the extension of the Initial Term to June 19, 2014.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, as
well as other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and accepted, and intending to be legally bound
hereby, the parties hereto agree as follows:

1. Amendment to Section 1. Section 1 the Agreement is hereby amended and
restated in its entirety and replaced with the following:

“1. Term of Agreement. This Agreement will have an initial term commencing on
the Effective Date and ending on June 19, 2014 (the “Initial Term”). On June 19,
2014, this Agreement will renew automatically for an additional one (1) year
term (the “Additional Term”) unless either party provides the other party with
written notice of non-renewal at least sixty (60) days prior to the date of
automatic renewal. Notwithstanding the foregoing sentence, if a Change of
Control occurs at any time during either the Initial Term or an Additional Term,
the term of this Agreement will extend automatically through date that is twelve
(12) months following the effective date of the Change of Control. If Executive
becomes entitled to severance benefits under Section 3 during the term of this
Agreement, the Agreement will not terminate until all of the obligations of the
parties hereto with respect to this Agreement have been satisfied.”

2. Full Force and Effect. Except as expressly amended or modified by this
Amendment, the Agreement shall remain in full force and effect.

3. Counterparts. This Amendment may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature page follows]

 

 

1 

This Amendment No. 1 was entered into with Messrs. Gomo, Salmon and Mendoza.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
date set forth in the first paragraph hereof.

 

COMPANY   NETAPP, INC.   By:           Name:           Title:    

 

EXECUTIVE   NETAPP, INC.   By:           Name:           Title:    